Citation Nr: 1642535	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  11-31 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for primary open angle glaucoma.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a left knee injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to April 1977 and from October 1994 to March 1995.  He also has had extensive service with the United States Army Reserves.  

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Historically, in several rating decisions, the RO denied claims submitted by the Veteran related to service connection for primary open angle glaucoma and residuals of a left knee injury.  In a June 2004 rating decision, the RO continued to deny these claims.  The Veteran was notified of that decision on June 8, 2004.  He did not appeal.  As such, the June 2004 rating decision became final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Thus, new and material evidence is required to reopen them.  38 C.F.R. § 3.156(a).  
  
The RO viewed a statement by the Veteran dated in January 2007 as new claims of entitlement to service connection for primary open angle glaucoma and residuals of a left knee injury.  In the August 2009 rating decision on appeal, the RO reopened but denied on the merits the Veteran's claim for service connection for primary open angle glaucoma.  In that same decision, the RO determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for residuals of a left knee injury had not been presented.  Therefore, this claim was not reopened.  The Veteran submitted a notice of disagreement (NOD) to the August 2009 rating decision in May 2010; the RO issued a statement of the case (SOC) in November 2011; and the Veteran's appeal was perfected in November 2011 when he submitted a substantive appeal.  

In July 2016, the Appellant testified during a Video Conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

For the record, the Board observes that the RO erred procedurally in this case in terms of failing to provide the Veteran with an SOC in response to a February 2002 NOD that disagreed with a January 2002 rating decision denying service connection for primary open angle glaucoma.  The RO also erred in failing to issue an SOC in response to a November 2002 NOD that disagreed with a rating decision issued by the RO in November 2002.  However, since the RO reopened and reajudicated on the merits the Veteran's claim for primary open angle glaucoma in the August 2009 rating decision on appeal, the Veteran has not been prejudiced by the RO's actions.  In addition, no prejudice has occurred since the Board finds in this decision that the Veteran's open angle glaucoma claim should be reopened and remanded for additional development. 

The merits of the issues of entitlement to service connection for primary open angle glaucoma and residuals of a left knee injury are addressed in the REMAND portion of the decision below; and are hereby REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO last denied service connection for primary open angle glaucoma in a  June 2004 rating decision; the Veteran was notified of the denial and his appellate rights at that time, but he did not appeal; and no new evidence was received for this claim within the appeal period.

2.  Evidence received since the last final denial for primary open angle glaucoma includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim, the absence of which was one of the bases of the previous denial.

3.  The RO last denied service connection for residuals of a left knee injury	in a June 2004 rating decision; the Veteran was notified of the denial and his appellate rights at that time, but he did not appeal; and no new evidence was received for this claim within the appeal period.

4.  Evidence received since the last final denial for residuals of a left knee injury includes information that was not previously considered and that relates to an unestablished fact necessary to substantiate the claim, the absence of which was one of the bases of the previous denial.


CONCLUSIONS OF LAW

1.  The June 2004 RO denial of service connection for primary open angle glaucoma became final, but new and material evidence has been received to reopen the previously denied claim.  38 C.F.R. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2015).

2.  The June 2004 RO denial of service connection for residuals of a left knee injury   became final, but new and material evidence has been received to reopen the previously denied claim.  38 C.F.R. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.202, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Board must initially discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.655 (2015). 

As the Board's decision to reopen the Veteran's claims herein constitutes a complete grant of the benefits specifically sought on appeal, no further action is required to comply with the VCAA and its implementing regulations at this time.

New and Material Evidence

In June 2004, the RO denied the Veteran's claims of entitlement to service connection for primary open angle glaucoma and residuals of a left knee injury on the basis that additional service medical records associated with the claims  file were essentially copies of evidence already contained in the record on appeal.  As such, the RO found the records had no bearing to the issues on appeal since they did not suggest a link between the Veteran's disabilities and a period of United States Army Reserve service.  See also rating decisions dated in August 2001 and May 1999.  

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C.A. § 5108;
38 C.F.R. § 3.156(a).  If new and material is received before the appeal period expires, it will be considered as having been filed with the claim that was pending at the beginning of the appeal period, and the denial will not be considered final.  Bond v. Shinseki, 659 F.3d 1362, 1367-1368 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b). 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the prior final denial, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
 
There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  VA should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  There must be new and material evidence as to at least one, but not all, of the bases for the prior denial.  Id. at 120 (noting that the assistance required by 38 C.F.R. § 3.156(c)(4) would be rendered meaningless if the standard for new and material evidence required a claimant to submit medical nexus evidence where new and material evidence was provided as to another missing element).  The phrase "raises a reasonable possibility of substantiating the claim" has been interpreted as "enabling rather than precluding reopening."  Id. at 121.

For the purpose of determining whether evidence is new and material, it is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, medical records associated with the claims file since the June 2004 rating decision and records contained in the Veteran's service file raise a reasonable possibility of substantiating the Veteran's claims inasmuch as they appear to show that the Veteran's current disabilities may have developed during a period of Army Reserve service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also July 2016 BVA hearing transcript.  Therefore, the evidence is new and material; and the claims of entitlement to service connection for primary open angle glaucoma and residuals of a left knee injury are reopened.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the service connection claim for primary open angle glaucoma is reopened.

New and material evidence having been received; the service connection claim for residuals of a left knee injury is reopened.



REMAND

The evidence of record indicates that the Veteran has described serving in the United States Army and the United States Army Reserve, with periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  In that regard, service connection may only be granted for disabilities resulting from disease or injury incurred or aggravated while performing ACDUTRA; or from an injury incurred or aggravated while performing inactive duty for training INACDUTRA. See 38 U.S.C.A. §§ 101 (24), 106, 1110 (emphasis added).  The Veteran has testified that he was participating in a period of ACDUTRA or INACDUTRA when he injured his left knee and when he was diagnosed with primary open angle glaucoma.  At present, the record is unclear as to whether the Veteran was on Reserve duty at those times.  The claims file contains copies of some of the Veteran's medical treatment records dated during the time frame between the Veteran's periods of active duty and thereafter.  However, since the claims file does not contain a copy of the Veteran's personnel records from his Reserve service, the Board is unable to determine for certain if the Veteran in fact developed the disabilities at issue on appeal during a period of ACDUTRA or INACDUTRA.  Thus, the Board finds that personnel records from the Veteran's Reserve service are relevant to the claims on appeal.  On remand, the Veteran's reserve records and service personnel records reflecting his periods of duty, to include ACDUTRA and INACDUTRA, should be obtained.

In addition to the foregoing, the claims file reflects that the Veteran has notified the Board that he is currently receiving benefits from the United States Social Security Administration.  These records, in the possession of another federal agency, have not been requested or associated with the claims file.  As such, on remand, the RO should attempt to obtain these records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the necessary information to identify the exact dates of each and every period of the Veteran's ACDUTRA and INACDUTRA while serving in the Reserves.  A line of duty determination regarding his left knee injury and diagnosis of glaucoma should also be sought and associated with the claims folder.  If, for any reason, this information is not verifiable, the Veteran is to be so informed and the inability to verify the INACDUTRA and ACDUTRA must be noted in the claims folder.

2.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon concerning that claim.

3.  After the requested development has been completed, the RO or the AMC should undertake any other development it determines to be warranted, to include consideration as to whether a new VA examination and opinion should be obtained.

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


